 



Exhibit 10.9
SUBORDINATION AGREEMENT
THIS SUBORDINATION AGREEMENT (“Agreement”), dated as of April 29, 2008, is made
by WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS, LP, for itself and in its capacity
as collateral agent for the Subordinated Creditors (in such capacity as
collateral agent for the Subordinated Creditors, together with any replacement
or successor collateral agent, the “Subordinated Creditors’ Collateral Agent”),
RADCLIFFE SPC, LTD., for and on behalf of the Class A Convertible Crossover
Segregated Portfolio, VICTORY PARK MASTER FUND, LTD., WHITEBOX CONVERTIBLE
ARBITRAGE PARTNERS, LP, GUGGENHEIM PORTFOLIO XXXI, LLC, PANDORA SELECT PARTNERS,
LP, WHITEBOX INTERMARKET PARTNERS, LP, CONTEXT ADVANTAGE MASTER FUND, L.P., on
behalf of itself, Context Advantage Fund, LP, f/k/a Context Convertible
Arbitrage Fund, L.P., and Context Offshore Advantage Fund, Ltd., f/k/a Context
Convertible Arbitrage Offshore, Ltd., WHITEBOX SPECIAL OPPORTUNITIES FUND B
PARTNERS, LP, GWIRTSMAN FAMILY PARTNERS, LLC, LUCI ALTMAN, GREGORY BACHARACH,
HOWARD BRILL, RICHARD GOLDMAN, KENNETH MICHAELS, STEVEN PENNINGTON, and JAY
WELLS (each a “Subordinated Creditor,” and, collectively, the “Subordinated
Creditors”), for the benefit of WELLS FARGO, NATIONAL ASSOCIATION (together with
all its participants, successors, and assigns, the “Senior Lender”), acting
through its Wells Fargo Business Credit operating division, for itself and as
agent for the lenders now or hereafter existing under the Senior Credit
Agreement (defined below).
GLOBAL EMPLOYMENT HOLDINGS, INC., a Delaware corporation (“GEH”), GLOBAL
EMPLOYMENT SOLUTIONS, INC., a Colorado corporation (“Global”), EXCELL PERSONNEL
SERVICES CORPORATION, an Illinois corporation (“Excell”), FRIENDLY ADVANCED
SOFTWARE TECHNOLOGY, INC., a New York corporation (“Friendly”), TEMPORARY
PLACEMENT SERVICE, INC., a Georgia corporation (“TPS”), SOUTHEASTERN STAFFING,
INC., a Florida corporation (“Southeastern”), SOUTHEASTERN PERSONNEL MANAGEMENT,
INC., a Florida corporation (“SPM”), MAIN LINE PERSONNEL SERVICES, INC., a
Pennsylvania corporation (“Main Line”), BAY HR, INC., a Florida corporation
(“BHR”), SOUTHEASTERN GEORGIA HR, INC., a Georgia corporation (“SGHR”),
SOUTHEASTERN STAFFING II, INC., a Florida corporation (“SEII”), SOUTHEASTERN
STAFFING III, INC., a Florida corporation (“SEIII”), SOUTHEASTERN STAFFING IV,
INC., a Florida corporation (“SEIV”), SOUTHEASTERN STAFFING V, INC., a Florida
corporation (“SEV”), SOUTHEASTERN STAFFING VI, INC., a Florida corporation
(“SEVI”), and KEYSTONE ALLIANCE, INC., a Florida corporation (“Keystone”; GEH,
Global, Excell, Friendly, TPS, Southeastern, SPM, Main Line, BHR, SGHR, SEII,
SEIII, SEIV, SEV, SEVI, and Keystone are each referred to herein as an “Obligor”
and collectively as the “Obligors”), are now or hereafter may be indebted to the
Senior Lender, either directly or indirectly, on account of loans or the other
extensions of credit or financial accommodations from the Senior Lender to the
Obligors from time to time.

 

 



--------------------------------------------------------------------------------



 



GEH and each Subordinated Creditor are parties to that certain Note Securities
Purchase Agreement, dated as of March 31, 2006 (as amended, the “Securities
Purchase Agreement”), pursuant to which GEH sold, and the Subordinated Creditors
purchased, the Subordinated Notes (as defined below). As a condition to the
Subordinated Creditors’ entering into the Securities Purchase Agreement, the
Subordinated Creditors have required (i) that each Obligor (other than GEH)
execute and deliver to Subordinated Creditors’ Collateral Agent for the benefit
of Subordinated Creditors’ Collateral Agent and each of the other Subordinated
Creditors a Guaranty with respect to the obligations of GEH under the
Subordinated Notes (each, a “Guaranty”, and collectively, the “Guaranties”), and
(ii) that each Obligor enter into (a) a security agreement providing for the
grant to Subordinated Creditors’ Collateral Agent for the benefit of
Subordinated Creditors’ Collateral Agent and each of the other Subordinated
Creditors, a security interest in the personal property of each such Obligor and
(b) a pledge agreement providing for the grant to Subordinated Creditors’
Collateral Agent for the benefit of Subordinated Creditors’ Collateral Agent and
each of the other Subordinated Creditors, a security interest in certain
personal property of each such Obligor, as more specifically set forth in the
pledge agreement, each to secure all of GEH’s obligations under the Securities
Purchase Agreement and the Subordinated Notes and the other Obligors’
obligations under their Guaranties.
As a condition to making any loan or extension of credit to the Obligors, the
Senior Lender has required that each Subordinated Creditor and the Subordinated
Creditors’ Collateral Agent subordinate (i) the payment of its loans and other
financial accommodations to the payment of any and all indebtedness of the
Obligors now or hereafter owing to the Senior Lender, and (ii) all Liens in
favor of the Subordinated Creditors’ Collateral Agent or the other Subordinated
Creditors to the Liens in favor of the Senior Lender, in each case as provided
in this Agreement. Assisting the Obligors in obtaining credit accommodations
from the Senior Lender and subordinating its interests pursuant to the terms of
this Agreement are in each Subordinated Creditor’s best interest.
ACCORDINGLY, in consideration of the loans and other financial accommodations
that have been made and may hereafter be made by the Senior Lender for the
benefit of the Obligors, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Senior Lender and
each Subordinated Creditor hereby agree as follows:
1. Definitions. As used herein, the following terms have the meanings set forth
in the recitals hereto and below:
“Agreement” means this Subordination Agreement, as the same may hereafter be
amended, supplemented or restated from time to time.
“Collateral” means all collateral now or hereafter securing payment of the
Senior Lender Indebtedness, including all proceeds thereof.
“Insolvency Event” is defined in Section 7 of this Agreement.
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.

 

-2-



--------------------------------------------------------------------------------



 



“Obligor Payments” is defined in Section 3 of this Agreement.
“Obligor Default” means a Default or Event of Default as defined in any
agreement or instrument evidencing, governing, or issued in connection with the
Senior Lender Indebtedness, including, but not limited to, the Senior Credit
Agreement or other Senior Loan Documents, or any default under or breach of any
such agreement or instrument.
“Payment in Full” or “Paid in Full” shall mean the payment in full in cash of
the Senior Lender Indebtedness and the irrevocable termination of all lending
commitments under the Senior Credit Agreement.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of March 31, 2006, by and among GEH and the Subordinated Creditors.
“Senior Credit Agreement” means that certain Credit and Security Agreement dated
as of April  _____, 2008, by and among the Obligors and the Senior Lender as the
same has been and may hereafter be amended, supplemented or restated from time
to time.
“Senior Lender Indebtedness” means all obligations arising under the Senior
Credit Agreement and other Senior Loan Documents and each and every debt,
liability and obligation of every type and description which any Obligor may now
or at any time hereafter owe to the Senior Lender, whether such debt, liability
or obligation now exists or is hereafter created or incurred, and whether it is
or may be direct or indirect, due or to become due, absolute or contingent,
primary or secondary, liquidated or unliquidated, or joint, several or joint and
several, all interest thereon, and all fees, costs and other charges related
thereto (including all interest, fees, costs and other charges accruing after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization of any Obligor, whether or not allowed
in such proceeding or other action), all renewals, extensions and modifications
thereof and any notes issued in whole or partial substitution therefor.
“Senior Loan Documents” means the Senior Credit Agreement and the other loan
documents, instruments, certificates, and agreements executed in connection
therewith (other than the Subordinated Notes and other documents, instruments,
certificates, and agreements executed by the Obligors in favor of the
Subordinated Creditors and/or Subordinated Creditors’ Collateral Agent).
“Subordinated Indebtedness” means all obligations arising under each
Subordinated Note and each and every other debt, liability and obligation of
every type and description which any Obligor may now or at any time hereafter
owe to any Subordinated Creditor, whether such debt, liability or obligation now
exists or is hereafter created or incurred, and whether it is or may be direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or joint, several or joint and several; provided,
however, Subordinated Indebtedness shall not include any debts, liabilities or
obligations arising solely as a result of a Subordinated Creditor’s ownership of
preferred stock of GEH or common stock of GEH, which debts, liabilities and
obligations the Subordinated Creditors acknowledge and agree are unsecured.

 

-3-



--------------------------------------------------------------------------------



 



“Subordinated Notes” means GEH’s Senior Secured Promissory Notes, dated as of
March 31, 2006, each payable to the order of a Subordinated Creditor, in the
original aggregate principal amount of $30,000,000, together with all renewals,
extensions and modifications thereof and any note or notes issued in
substitution therefor. The Subordinated Notes are referred to herein
individually each as a “Subordinated Note”.
2. Subordination. Each Subordinated Creditor agrees that the payment of all of
the Subordinated Indebtedness is hereby expressly subordinated to the extent and
in the manner hereinafter set forth to the Payment in Full of the Senior Lender
Indebtedness, and regardless of any priority otherwise available to any
Subordinated Creditor by law or by agreement, each Subordinated Creditor agrees
that the Senior Lender shall hold a first priority Lien in the Collateral, and
any Lien claimed therein by any Subordinated Creditor shall be and remain fully
subordinate for all purposes to the Lien of the Senior Lender therein for all
purposes whatsoever. Each Subordinated Creditor agrees that the Subordinated
Indebtedness shall continue to be subordinated to the Senior Lender Indebtedness
even if the Senior Lender Indebtedness is subordinated, avoided or disallowed
under the United States Bankruptcy Code or other applicable law.
3. Payments.
(a) Each Subordinated Creditor agrees that, so long as no Blockage Period (as
defined below) is then in effect, it shall accept only the following payments
(the “Obligor Payments”): (i) the principal balloon payment (but not prepayment)
scheduled to be paid upon maturity of its Subordinated Note, (ii) the scheduled
payments (but not prepayments) of interest required to be paid under its
Subordinated Note, and (iii) the fees and penalties (but in no event for the
payment of any amounts related to redemption) due and payable to such
Subordinated Creditor pursuant to the Registration Rights Agreement, its
Subordinated Note, or the Securities Purchase Agreement, so long as, with
respect to this clause (iii) only, (A) no Obligor Default has occurred and is
continuing or will occur as a result of or immediately following any such
payment, (B) Global has delivered to the Senior Lender prior written notice that
such fees or penalties will be due and payable, which notice shall be delivered
to the Senior Lender at least five (5) business days prior to the date on which
such payment is due, and (C) the aggregate amount of such payment of fees and
penalties shall not exceed $375,000 during the term of this Agreement. Each
Subordinated Creditor agrees that, upon the occurrence of any Obligor Default
and upon receipt by Subordinated Creditors’ Collateral Agent of written notice
from the Senior Lender of such occurrence (a “Blockage Notice”), no Obligor
Payment nor any other payment in cash or other property or otherwise (whether of
principal, interest, balloon or otherwise but excluding securities that are
subordinated to the Senior Lender Indebtedness to the same extent as, or more
deeply than, the Subordinated Indebtedness is subordinated to the Senior Lender
Indebtedness) on account of any Subordinated Indebtedness shall be made by or on
behalf of any Obligors, and each Subordinated Creditor agrees that it shall not,
without the Senior Lender’s prior written consent, sue for, take, receive or
accept any such payment, directly or indirectly, from or on behalf of any
Obligor, or exercise any right of or permit any setoff in respect of the
Subordinated Indebtedness, during a period (the “Blockage Period”) commencing on
the date of receipt of a Blockage Notice by Subordinated Creditors’ Collateral
Agent and ending 180 days thereafter, or on such earlier date, if any, on which
all Senior Lender Indebtedness has been Paid in Full or such Obligor Default is
waived in writing by the Senior Lender. There shall be at least 30 consecutive
days during which no Blockage Period is in effect during any period of 360
consecutive days.

 

-4-



--------------------------------------------------------------------------------



 



(b) The Senior Lender and each Subordinated Creditor agrees that, if at any time
following a blockage of Obligor Payments to the Subordinated Creditors pursuant
to Section 3(a) of this Agreement the Subordinated Creditors are no longer
prohibited from receiving any such payments with respect to the Subordinated
Indebtedness pursuant to the terms of this Agreement, each Subordinated Creditor
shall be entitled to receive all of the Obligor Payments due and owing to it
with respect to the Subordinated Indebtedness that have been blocked together
with any default interest to the extent provided for by the Subordinated Notes,
so long as each of the following conditions precedent are satisfied (as
determined by Senior Lender in Senior Lender’s reasonable discretion): (i) no
Obligor Default will occur as a result of or immediately following such payments
in the aggregate, and (ii) the Availability (as defined in the Senior Credit
Agreement), after giving effect to any such Obligor Payments and after deducting
from the Borrowing Base (as defined in the Senior Credit Agreement) the
aggregate amount of the Obligors’ accounts payable that is more than 60 days
past due, is not less than $1,500,000. Obligors shall provide a certificate to
Senior Lender, with such back up information as reasonably requested by Senior
Lender, confirming that the conditions precedent set forth in the immediately
preceding sentence have been satisfied prior to making any Obligor Payments that
were previously blocked.
(c) The Senior Lender hereby agrees not to consent to any request or otherwise
waive its right to prohibit GEH or any of its subsidiaries from making any
payment with respect to any holders of GEH’s Series A Preferred Stock or common
stock during any Blockage Period, unless and until such time as the Subordinated
Creditors shall have received any and all Obligor Payments prohibited during
such Blockage Period.
4. Receipt of Prohibited Payments. Each Subordinated Creditor agrees that, if
any Subordinated Creditor receives any payment on the Subordinated Indebtedness
that such Subordinated Creditor is not entitled to receive under the provisions
of this Agreement, such Subordinated Creditor will hold the amount so received
in trust for the Senior Lender and will forthwith turn over such payment to the
Senior Lender in the form received (except for the endorsement of any
Subordinated Creditor where necessary) for application to then-existing Senior
Lender Indebtedness (whether or not due), in such manner of application as the
Senior Lender may deem appropriate. Each Subordinated Creditor agrees that, if
any Subordinated Creditor exercises any right of setoff which such Subordinated
Creditor is not permitted to exercise under the provisions of this Agreement,
such Subordinated Creditor will promptly pay over to the Senior Lender, in
immediately available funds, an amount equal to the amount of the claims or
obligations offset. Each Subordinated Creditor agrees that, if a Subordinated
Creditor fails to make any endorsement required under this Agreement, the Senior
Lender, or any of its officers or employees or agents on behalf of the Senior
Lender, is hereby irrevocably appointed as the attorney-in-fact (which
appointment is coupled with an interest) for each Subordinated Creditor to make
such endorsement in any Subordinated Creditor’s name.

 

-5-



--------------------------------------------------------------------------------



 



5. Action on Subordinated Indebtedness. Subject to Section 6(e) of this
Agreement, each Subordinated Creditor agrees that it will not commence any
action or proceeding against any Obligor to recover all or any part of the
Subordinated Indebtedness, or join with any creditor (unless the Senior Lender
shall so join) in bringing any proceeding against any Obligor under any
bankruptcy, reorganization, readjustment of debt, arrangement of debt
receivership, liquidation or insolvency law or statute of the federal or any
state government, or take possession of, sell, or dispose of any Collateral, or
exercise or enforce any right or remedy available to such Subordinated Creditor
with respect to any such Collateral, unless and until the Senior Lender
Indebtedness has been Paid in Full.
6. Action Concerning Collateral.
(a) Each Subordinated Creditor agrees that, notwithstanding any Lien now held or
hereafter acquired by any Subordinated Creditor, until the Senior Lender
Indebtedness has been Paid in Full, the Senior Lender may take possession of,
sell, dispose of, and otherwise deal with all or any part of the Collateral, and
may enforce any right or remedy available to it with respect to any Obligor or
the Collateral, all without notice to or consent of any Subordinated Creditor
except as specifically required by applicable law; provided, however, that if
any such sale or disposition results in a cash surplus after the Senior Lender
Indebtedness has been Paid in Full, to the extent permitted by law, such surplus
shall be paid to Subordinated Creditors’ Collateral Agent, for application in
accordance with the terms of the Subordinated Notes.
(b) In addition, and without limiting the generality of the foregoing, each
Subordinated Creditor agrees that, if (i) an Obligor Default has occurred and is
continuing, (ii) any Obligor or the Senior Lender intends to sell or otherwise
dispose of any Collateral to an unrelated third party outside the ordinary
course of business, (iii) the Senior Lender has given written notice thereof to
Subordinated Creditors’ Collateral Agent, and (iv) each Subordinated Creditor
has failed, within ten (10) business days after receipt by Subordinated
Creditors’ Collateral Agent of such notice, to purchase for cash the Senior
Lender Indebtedness for the full amount thereof (including, but not limited to,
all outstanding principal, accrued and unpaid interest, fees, and costs, and an
amount equal to all prepayment fees or premiums that would be payable if the
Senior Lender Indebtedness was being repaid by the Obligors), each Subordinated
Creditor shall be deemed to have consented to such sale or disposition, to have
released any Lien it may have in such Collateral and to have authorized the
Senior Lender or its agents to file partial releases (and any related financing
statements such as “in-lieu” financing statements under Part 7 of Article 9 of
the Uniform Commercial Code (“UCC”)) with respect to such Collateral.
(c) Each Subordinated Creditor agrees that the purchase by a Subordinated
Creditor of the Senior Lender Indebtedness shall be expressly made without
representation or warranty of any kind by the Senior Lender as to the Senior
Lender Indebtedness, the Collateral or otherwise and without recourse to the
Senior Lender, except that the Senior Lender shall represent and warrant:
(i) the amount of the Senior Lender Indebtedness being purchased from it (but
without representation or warranty as to the collectability, validity or
enforceability of such Senior Lender Indebtedness) and (ii) that the Senior
Lender owns the Senior Lender Indebtedness free and clear of any Liens created
by it. Each Subordinated Creditor agrees that, upon the purchase by a
Subordinated Creditor of the Senior Lender Indebtedness, such

 

-6-



--------------------------------------------------------------------------------



 



Subordinated Creditor shall indemnify and hold harmless the Senior Lender from
and against all loss, cost, damage or expense (including attorneys’ fees and
legal expenses) suffered or incurred by the Senior Lender arising from or in any
way related to the act or omissions of such Subordinated Creditor after the
purchase. As a condition precedent to Senior Lender’s obligation to sell the
Senior Lender Indebtedness to the Subordinated Creditors, (1) the Subordinated
Creditors shall assume (pursuant to such assumption agreements as are acceptable
to Senior Lender in Senior Lender’s reasonable discretion) all remaining funding
obligations or commitments to the Obligors (whether contingent or otherwise),
including, without limitation, all existing obligations (whether directly or
indirectly) under or in respect of letters of credit or other credit
accommodations provided to, or for the benefit or account of, any Obligor, and
(2) the Senior Lender shall be released (pursuant to such agreements as are
acceptable to Senior Lender in Senior Lender’s reasonable discretion) from all
such obligations and commitments.
(d) Each Subordinated Creditor agrees that the Senior Lender shall have no duty
to preserve, protect, care for, insure, take possession of, collect, dispose of,
or otherwise realize upon any of the Collateral, and in no event shall the
Senior Lender be deemed any Subordinated Creditor’s agent with respect to the
Collateral. Each Subordinated Creditor agrees that all proceeds received by the
Senior Lender with respect to any Collateral may be applied, first, to pay or
reimburse the Senior Lender for all costs and expenses (including reasonable
attorneys’ fees) incurred by the Senior Lender in connection with the collection
of such proceeds, and, second, to any Senior Lender Indebtedness secured by the
Senior Lender’s Lien in that Collateral in any order that it may choose.
(e) Each Subordinated Creditor and the Senior Lender agree that, upon the
occurrence and during the continuance of an event of default under the
Subordinated Notes, which event of default is the result of the failure to make
any payment of principal or interest with respect to Subordinated Indebtedness,
subject at all times to the provisions of Section 3 and Section 4 of this
Agreement and commencing 180 days after receipt by the Senior Lender of written
notice from Subordinated Creditors’ Collateral Agent of such event of default
with respect to the failure to make any payment of principal or interest under
the Subordinated Notes, each Subordinated Creditor may accelerate the payment of
its portion of the Subordinated Indebtedness and Subordinated Creditors’
Collateral Agent may take action to enforce its Liens on the Collateral, but, in
the case of such action to enforce its Liens on the Collateral, only so long as
the Senior Lender is not pursuing in good faith the exercise of its security
interest in the Collateral or other remedies as a “secured creditor” under
Article 9 of the UCC, or attempting to vacate any stay of enforcement of its
Liens on, a material portion of the remaining Collateral, including, but not
limited to, any or all of the following: solicitation of bids from third parties
to conduct the liquidation of all or a material portion of the remaining
Collateral, the engagement or retention of sales brokers, marketing agents,
investment bankers, accountants, appraisers, auctioneers or other third parties
for the purposes of valuing, marketing, promoting and selling a material portion
of the remaining Collateral, the commencement of any action to foreclose on its
Liens on all or any material portion of the remaining Collateral, notification
of account debtors to make payments to the Senior Lender or its agents, any
action to take possession of all or any material portion of the remaining
Collateral or commencement of any legal proceedings or actions against or with
respect to all or any material portion of the remaining Collateral; provided
that, notwithstanding the foregoing, such 180 day period shall be tolled during
such time as the Senior Lender or Subordinated Creditors’ Collateral Agent is
stayed from enforcing its Liens on

 

-7-



--------------------------------------------------------------------------------



 



a material portion of the remaining Collateral. In addition to and not by way of
limitation of the foregoing, each Subordinated Creditor agrees that at no time
shall it take any action prejudicial to or inconsistent with the Senior Lender’s
rights and senior priority secured position with respect to any Obligor or the
assets or property of any Obligor including, but not limited to, that no
Subordinated Creditor shall take any action that will impede, interfere with,
restrict, or restrain the exercise by the Senior Lender of its rights and
remedies under the Senior Credit Agreement or any other agreement, instrument or
document evidencing or related to the Senior Lender Indebtedness. Each
Subordinated Creditor agrees that, if any Subordinated Creditor shall attempt
any remedies under a Subordinated Note or attempt any other action prohibited or
restricted under this Agreement, any Obligor or the Senior Lender may interpose
as a defense or plea the making of this Agreement and the Senior Lender may
intervene and interpose such defense in its name or in the name of any Obligor
or the Senior Lender may by virtue of this Agreement restrain the enforcement
thereof in the name of any Obligor or the Senior Lender. Each Subordinated
Creditor agrees that, notwithstanding anything to the contrary, any payment or
distribution of cash, assets, securities (for clarification purposes, not those
securities issuable upon conversion of its Subordinated Note) or other property
of any Obligor received by any Subordinated Creditor as repayment of the
Subordinated Indebtedness due to action taken by a Subordinated Creditor under
this Section 6(e) prior to all Senior Lender Indebtedness being Paid in Full
shall be held by such Subordinated Creditor in trust for and forthwith turned
over to the Senior Lender in the form received (except for the endorsement of
any Subordinated Creditor where necessary) for application to the Senior
Indebtedness until such Senior Indebtedness is Paid in Full.
(f) The Senior Lender and each Subordinated Creditor agree that this Section 6
shall not be construed in any way to limit or impair the right of (i) any
Subordinated Creditor to bid for and purchase any portion of the Collateral at
any private or judicial foreclosure upon such Collateral initiated by the Senior
Lender, (ii) subject to Section 5 of this Agreement, any Subordinated Creditor
to join (but not control) any foreclosure or other judicial lien enforcement
proceeding with respect to such Collateral initiated by the Senior Lender
thereon, so long as it does not delay or interfere with the exercise by the
Senior Lender of its rights and (iii) subject to the terms of this Agreement,
the right of any Subordinated Creditor to receive payments from the proceeds of
the collection, sale or other disposition of Collateral.
(g) Each Subordinated Creditor agrees that it will not require or allow any
direct or indirect subsidiary of GEH (other than the other Obligors) to become
an obligor of the Subordinated Indebtedness, including, without limitation,
requiring or allowing any such subsidiary to guaranty the obligations of any
Obligor under the Subordinated Indebtedness or to pledge assets to secure the
repayment of the Subordinated Indebtedness, unless such subsidiary has become a
borrower or obligor under the Senior Credit Agreement and other Senior Loan
Documents and the Senior Lender has taken all steps necessary to perfect its
Liens on such subsidiary’s assets, as determined by the Senior Lender in its
reasonable discretion.

 

-8-



--------------------------------------------------------------------------------



 



7. Bankruptcy and Insolvency. Each Subordinated Creditor agrees that, in the
event of any receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization or arrangement with creditors, whether or not pursuant
to bankruptcy law (each, an “Insolvency Event”), the sale of all or
substantially all of the assets of any Obligor, dissolution, liquidation or any
other marshalling of the assets or liabilities of any Obligor, it will file all
claims, proofs of claim or other instruments of similar character necessary to
enforce the obligations of such Obligor in respect of the Subordinated
Indebtedness and will hold in trust for the Senior Lender and promptly pay over
to the Senior Lender in the form received (except for the endorsement of such
Subordinated Creditor where necessary) for application to the then-existing
Senior Lender Indebtedness, any and all moneys, dividends or other assets
received in any such proceedings on account of the Subordinated Indebtedness,
unless and until the Senior Lender Indebtedness has been Paid in Full and the
Senior Lender’s Lien in the Collateral has been terminated. Each Subordinated
Creditor agrees that, if any Subordinated Creditor shall fail to take any such
action, the Senior Lender, as attorney-in-fact for each Subordinated Creditor,
may take such action on each Subordinated Creditor’s behalf (provided that the
Senior Lender may only file claims and proofs of claim in respect of the
Subordinated Indebtedness if there shall remain not more than 30 days before
such action is barred, prohibited or otherwise cannot be taken). Each
Subordinated Creditor hereby irrevocably appoints the Senior Lender, or any of
its officers or employees on behalf of the Senior Lender, as the
attorney-in-fact for such Subordinated Creditor (which appointment is coupled
with an interest) with the power but not the duty, upon the occurrence, and
during the continuance, of an Insolvency Event, to demand, sue for, collect and
receive any and all such moneys, dividends or other assets and give acquittance
therefor and to file any claim, proof of claim or other instrument of similar
character, to vote claims comprising Subordinated Indebtedness to accept or
reject any plan of partial or complete liquidation, reorganization, arrangement,
composition or extension and to take such other action in the Senior Lender’s
own name or in the name of any Subordinated Creditor as the Senior Lender may
deem necessary or advisable for the enforcement of the agreements contained
herein; and each Subordinated Creditor agrees that it will execute and deliver
to the Senior Lender such other and further powers-of-attorney or instruments as
the Senior Lender may reasonably request in order to accomplish the foregoing.
Each Subordinated Creditor agrees that, if the Senior Lender desires to permit
the use of cash collateral or to provide post-petition financing to any Obligor,
such Subordinated Creditor shall not object to the same on the grounds that its
interests are not being adequately protected; provided that such Subordinated
Creditor is granted the same liens and security interests on the post-petition
Collateral that may be granted to or for the benefit of the Senior Lender,
junior only to the liens or security interests of the Senior Lender therein.
8. Restrictive Legend; Transfer of Subordinated Indebtedness. Each Subordinated
Creditor agrees that it will cause its Subordinated Note and all other notes,
bonds, debentures or other instruments evidencing its portion of the
Subordinated Indebtedness or any part thereof to contain a specific statement
thereon to the effect that the indebtedness thereby evidenced is subject to the
provisions of this Agreement, and each Subordinated Creditor will mark its books
conspicuously to evidence the subordination effected hereby. Attached hereto as
Exhibit A is a true and correct copy of each Subordinated Note bearing such
legend. Each Subordinated Creditor agrees that, at the request of the Senior
Lender, such Subordinated Creditor shall deposit with the Senior Lender its
Subordinated Note and all of the other notes, bonds, debentures or other
instruments evidencing the Subordinated Indebtedness, which notes, bonds,
debentures or other instruments may be held by the Senior Lender so long as any
Senior Lender Indebtedness remains outstanding or the Senior Lender’s Lien in
the Collateral has not been terminated. Each Subordinated Creditor represents
and warrants that it is the lawful holder of its Subordinated Note and it has
not transferred any interest therein to any other Person. Each Subordinated
Creditor agrees that it will not assign, transfer or pledge to any other Person
any of the Subordinated Indebtedness without delivering to the Senior Lender,
simultaneously with such

 

-9-



--------------------------------------------------------------------------------



 



assignment, transfer or pledge, a joinder agreement, in form and substance
acceptable to the Senior Lender, executed by such assignee, transferee or
pledgee pursuant to which such assignee, transferee or pledgee is bound, as a
Subordinated Creditor, by all of the terms and conditions of this Agreement;
provided, however, that each Subordinated Creditor may pledge a Subordinated
Note in connection with a bona fide margin account or other loan or financing
arrangement secured by such Subordinated Note without providing a joinder
agreement, but, upon any assignment or transfer of such a pledged Subordinated
Note to such pledgee or any other assignee or transferee of such Subordinated
Note, such Subordinated Creditor shall cause such pledgee, assignee or
transferee to deliver to the Senior Lender, simultaneously with such assignment
or transfer, a joinder agreement, in form and substance acceptable to the Senior
Lender, executed by such pledgee, transferee or assignee pursuant to which such
pledgee, transferee or assignee is bound, as a Subordinated Creditor, by all of
the terms and conditions of this Agreement. Notwithstanding the failure to
execute or deliver any such joinder agreement, the subordination effected hereby
shall survive any assignment, transfer or pledge of all or any portion of the
Subordinated Indebtedness, and the terms of this Agreement shall be binding upon
the successors, assigns and transferees of each Subordinated Creditor. Each
Subordinated Creditor agrees that it will not, without the prior written consent
of the Senior Lender, agree to a discharge or forgiveness of the Subordinated
Indebtedness.
9. Amendment of Subordinated Indebtedness. Until the Senior Lender Indebtedness
is Paid in Full, and anything contained in the Subordinated Notes or any of the
Senior Loan Documents to the contrary notwithstanding, the Subordinated
Creditors shall not, without the prior written consent of the Senior Lender,
agree to any amendment or supplement to, or other modification of, the
Subordinated Notes or the Subordinated Indebtedness the effect of which is to
(a) increase the maximum principal amount of the Subordinated Indebtedness,
(b) increase the rate of interest (cash or otherwise) on any of the Subordinated
Indebtedness, (c) change to an earlier date any date upon which regularly
scheduled payments of principal or interest on the Subordinated Indebtedness are
due, (d) add or make more restrictive any event of default or any covenant with
respect to the Subordinated Indebtedness or make any change to any event of
default or any covenant which would have the effect of making such event of
default or covenant more restrictive, (e) change the final maturity date of any
Subordinated Indebtedness to a date that is earlier than the date which is 180
days after the scheduled maturity date of the Senior Lender Indebtedness,
(f) change any redemption, put or prepayment provisions of the Subordinated
Indebtedness, (g) alter the subordination provisions with respect to the
Subordinated Indebtedness, including, without limitation, subordinating the
Subordinated Indebtedness to any other indebtedness, or (h) change or amend any
other term of the Subordinated Notes if such change or amendment would result in
an Obligor Default, increase the obligations of any Obligor or confer additional
material rights on the Subordinated Creditors or any holder of the Subordinated
Indebtedness in a manner adverse to any Obligor or the Senior Lender.
Notwithstanding the foregoing, this Agreement shall not prohibit or restrict
(i) any Subordinated Creditor’s ability to convert its Subordinated Note
pursuant to the terms thereof or GEH from issuing, or such Subordinated Creditor
from receiving, the securities issuable upon conversion thereof or (ii) GEH from
issuing shares of GEH’s common stock to the Subordinated Creditors in exchange
for the payment of principal and/or interest on the Subordinated Notes.

 

-10-



--------------------------------------------------------------------------------



 



10. Continuing Effect. Each Subordinated Creditor agrees that this Agreement
shall constitute a continuing agreement of subordination, and the Senior Lender
may, without notice to or consent by any Subordinated Creditor, modify any term
of the Senior Lender Indebtedness in reliance upon this Agreement. Each
Subordinated Creditor agrees that, without limiting the generality of the
foregoing, the Senior Lender may, at any time and from time to time, without the
consent of or notice to any Subordinated Creditor and without incurring
responsibility to any Subordinated Creditor or impairing or releasing any of the
Senior Lender’s rights or any of the obligations of any Subordinated Creditor
hereunder:
(a) change the interest rate or change the amount of payment or extend the time
for payment or renew or otherwise alter the terms of any Senior Lender
Indebtedness or any instrument evidencing the same in any manner;
(b) sell, exchange, release or otherwise deal with any property at any time
securing payment of the Senior Lender Indebtedness or any part thereof;
(c) release anyone liable in any manner for the payment or collection of the
Senior Lender Indebtedness or any part thereof;
(d) exercise or refrain from exercising any right against any Obligor or any
other Person (including the Subordinated Creditor); and
(e) apply any sums received by the Senior Lender, by whomsoever paid and however
realized, to the Senior Lender Indebtedness in such manner as the Senior Lender
shall deem appropriate.
11. No Commitment. Each Subordinated Creditor agrees that none of the provisions
of this Agreement shall be deemed or construed to constitute or imply any
commitment or obligation on the part of the Senior Lender to make any future
loans or other extensions of credit or financial accommodations to any Obligor.
Each Subordinated Creditor hereby waives any and all right to require the
marshalling of assets in connection with the exercise of any of the Senior
Lender’s remedies permitted by applicable law or agreement.
12. Bailment. With respect to any Collateral in the Senior Lender’s possession
or control consisting of certificates representing shares of stock of any direct
or indirect subsidiary of GEH (“Specified Collateral”), the Senior Lender will
act as pledgeholder for each Subordinated Creditor until the Payment in Full of
the Senior Lender Indebtedness, whereupon, to the extent permitted by law,
possession of, control or the other rights with respect to any such Specified
Collateral remaining shall be promptly transferred to Subordinated Creditors’
Collateral Agent; and immediately upon such transfer of possession, control or
other rights, Subordinated Creditors’ Collateral Agent shall become the
pledgeholder of the Specified Collateral; provided, however, that if Senior
Lender is being replaced by a new senior lender, then Senior Lender may transfer
the Specified Collateral directly to such replacement senior lender. The
Subordinated Creditors’ Collateral Agent shall promptly deliver to the Senior
Lender any Specified Collateral that is now in or in the future comes into its
possession or control. Each Subordinated Creditor acknowledges and agrees that:
(i) the Senior Lender makes no representation or warranty whatsoever as to the
nature, extent, description, validity or priority of any Specified Collateral or
the Liens upon any Specified Collateral; (ii) while any Specified Collateral is
held by the Senior

 

-11-



--------------------------------------------------------------------------------



 



Lender, the Senior Lender shall not have any liability to any Subordinated
Creditor for any losses, damages, claims, or liability of any kind to the extent
arising out of the holding of such Specified Collateral; (iii) the Senior Lender
need not act as a pledgeholder for any Subordinated Creditor with respect to any
Collateral other than Specified Collateral; (iv) each Subordinated Creditor
shall promptly deliver to the Senior Lender any Collateral, that is now in or in
the future comes into its possession or control, in which a security interest
may be perfected under the UCC or other relevant law only by possession or
control or with respect to which the rights or interests granted to such
Subordinated Creditor may be precluded by or inconsistent with the rights or
interests granted to the Senior Lender; and (v) the priority of the Senior
Lender’s and each Subordinated Creditor’s Liens in Specified Collateral shall be
governed by the terms of this Agreement.
13. Third Parties. Nothing contained in this Agreement is intended to or shall
affect or limit, in any way, the rights that the Senior Lender or the
Subordinated Creditor have with respect to any third parties. Subject to the
terms hereof, the Senior Lender and the Subordinated Creditor hereby
specifically reserve all of their respective rights against the Obligors and all
other third parties.
14. Notice. The Senior Lender and each Subordinated Creditor agrees that all
notices and other communications hereunder shall be in writing and shall be
(a) personally delivered, (b) transmitted by registered mail, postage prepaid,
or (c) transmitted by telecopy, in each case addressed to the party to whom
notice is being given at its address as set forth below:
If to the Senior Lender:
Wells Fargo Bank, National Association,
acting through its Wells Fargo Business Credit operating division
MAC-C7300-210
1740 Broadway
Denver, Colorado 80274
Attention: Martin E. Tracy
Telecopier: (303) 863-4904
If to any Subordinated Creditor:
Whitebox Convertible Arbitrage Partners, LP
3033 Excelsior Boulevard, Suite 300
Minneapolis, MN 55146
Attention: Jeannie Sonstegard
Telecopier: (612) 253-6100
or at such other address as may hereafter be designated in writing by that
party. All such notices or other communications shall be deemed to have been
given on (i) the date received if delivered personally, (ii) three days after
the date of posting if delivered by mail, or (iii) the date of transmission if
delivered by telecopy.

 

-12-



--------------------------------------------------------------------------------



 



15. Conflict in Agreements. Each Subordinated Creditor agrees that, if the
subordination provisions of any instrument evidencing Subordinated Indebtedness
conflict with the terms of this Agreement, the terms of this Agreement shall
govern the relationship between the Senior Lender and each Subordinated
Creditor.
16. No Waiver. Each Subordinated Creditor agrees that no waiver shall be deemed
to be made by the Senior Lender of any of its rights hereunder unless the same
shall be in writing signed on behalf of the Senior Lender, and each such waiver,
if any, shall be a waiver only with respect to the specific matter or matters to
which the waiver relates and shall in no way impair the rights of the Senior
Lender or the obligations of any Subordinated Creditor to the Senior Lender in
any other respect at any time.
17. Binding Effect; Acceptance. The Senior Lender and each Subordinated Creditor
agrees that this Agreement shall be binding upon each Subordinated Creditor,
each Subordinated Creditor’s successors and assigns and shall inure to the
benefit of the Senior Lender and its participants, successors and assigns
irrespective of whether this or any similar agreement is executed by any other
creditor of any Obligor. Each Subordinated Creditor agrees that notice of
acceptance by the Senior Lender of this Agreement or of reliance by the Senior
Lender upon this Agreement is hereby waived by each Subordinated Creditor.
18. Agent for Subordinated Creditors. The Subordinated Creditors’ Collateral
Agent shall act as agent for the Subordinated Creditors and any other holders of
the Subordinated Indebtedness under this Agreement, such that any notices and
communications to be delivered to or by the Subordinated Creditors under this
Agreement shall be made to or obtained from the Subordinated Creditors’
Collateral Agent and shall be binding on the Subordinated Creditors as if
directly received by or obtained from the Subordinated Creditors.
19. Miscellaneous. The section headings herein are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose. This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. For clarification purposes and without
implication that the contrary would otherwise be true, nothing contained in this
Agreement shall prohibit or restrict any Subordinated Creditor’s ability to
convert its Subordinated Note pursuant to the terms thereof or GEH from issuing,
or such Subordinated Creditor from receiving, the securities issuable upon
conversion thereof.
20. Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Subordinated Creditors’ Collateral Agent, the
Subordinated Creditors, and the Senior Lender, their affiliates, and Persons
acting on their behalf with respect to the subject matter of this Agreement, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein. No
provision of this Agreement may be amended other than by an amendment or
modification in writing signed by the Senior Lender and the holders of at least
66-2/3% of the aggregate principal amount of Subordinated Notes issued under the
Securities Purchase Agreement, and any amendment to or modification of this
Agreement made in conformity with the provisions of this Section 20 shall be
binding on the Subordinated Creditors’ Collateral Agent and all the Subordinated
Creditors.

 

-13-



--------------------------------------------------------------------------------



 



21. Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the substantive
laws (other than conflict laws) of the State of Colorado. Each of the Senior
Lender, the Subordinated Creditors’ Collateral Agent, and the Subordinated
Creditors consents to the personal jurisdiction of the state and federal courts
located in the State of Colorado in connection with any controversy related to
this Agreement, waives any argument that venue in any such forum is not
convenient, and agrees that any litigation initiated by any of them in
connection with this Agreement may be venued in either the state or federal
courts located in the City and County of Denver, Colorado. EACH OF THE SENIOR
LENDER, THE SUBORDINATED CREDITORS’ COLLATERAL AGENT, AND THE SUBORDINATED
CREDITORS WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED ON
OR PERTAINING TO THIS AGREEMENT.
[The remainder of this page intentionally left blank.]

 

-14-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Senior Lender, the Subordinated Creditors’ Collateral
Agent, and each Subordinated Creditor have caused this Agreement to be executed
and delivered by its officer thereunto duly authorized as of the date and year
first above-written.

                          WELLS FARGO BANK NATIONAL
ASSOCIATION, acting through its Wells       PANDORA SELECT PARTNERS, L.P. Fargo
Business Credit operating division       By:   Pandora Select Advisors LLC
 
                       
By:
  /s/ Martin E. Tracy       By:   /s/ Jonathan Wood                  
 
  Name:   Martin E. Tracy           Name:   Jonathan Wood
 
  Its:   Vice President           Its:   Director, CFO
 
                        RADCLIFFE SPC, LTD., for and on behalf of the Class A
Convertible Crossover Segregated Portfolio       VICTORY PARK MASTER FUND, LTD.
        By:   /s/ Matthew Ray                      
 
                  Name:   Matthew Ray By:   RG Capital Management, L.P.        
  Its:   Principal
By:
  RGC Management Company, L.L.C.                
 
                       
By:
  /s/ Gerald F. Stahlecker                                      
 
  Name:   Gerald F. Stahlecker                
 
  Its:   Managing Director                
 
                        GUGGENHEIM PORTFOLIO XXXI, LLC       WHITEBOX
CONVERTIBLE
ARBITRAGE PARTNERS, LP, as a By:   Guggenheim Advisors, LLC       Subordinated
Creditor and as Collateral Agent
By:
  Whitebox Advisors LLC                                 By:   Whitebox
Convertible Arbitrage Advisors LLC By:   /s/ Jonathan Wood       By:   Whitebox
Advisors LLC                           Name:   Jonathan Wood            
 
  Its:   Director, CFO       By:   /s/ Jonathan Wood                      
 
                  Name:   Jonathan Wood
 
                  Its:   Director, CFO
 
                        WHITEBOX INTERMARKET       CONTEXT ADVANTAGE MASTER
FUND, PARTNERS, LP       LP, on behalf of itself, Context Advantage Fund, LP,
f/k/a Context Convertible Arbitrage Fund, L.P.,and Context By:   Whitebox
Intermarket Advisors LLC       Offshore Advantage Fund, Ltd., f/k/a Context
By:
  Whitebox Advisors LLC       Convertible Arbitrage Offshore, Ltd.
 
                                        By:   Context Capital Management LLC,
its By:   /s/ Jonathan Wood           General Partner and Investment Advisor    
                 
 
  Name:   Jonathan Wood                
 
  Its:   Director, CFO       By:   /s/ Michael S. Rosen                      
 
                  Name:   Michael S. Rosen
 
                  Its:   Managing Member

 

-15-



--------------------------------------------------------------------------------



 



                  WHITEBOX SPECIAL OPPORTUNITIES FUND B   GWIRTSMAN FAMILY
PARTNERS, LLC PARTNERS, LP        
 
               
By:
  Whitebox Special Opportunities Fund B Advisors LLC   By:   /s/ Charles
Gwirtsman
 
               
 
  By: Whitebox Advisors LLC       Name: Charles Gwirtsman

          Title: Manager
By:
  /s/ Jonathan Wood                           Name: Jonathan Wood            
Its: Director, CFO        
 
                /s/ Luci Altman   /s/ Jay Wells       Luci Altman   Jay Wells
 
                /s/ Gregory Bacharach   /s/ Howard Brill       Gregory Bacharach
  Howard Brill
 
                /s/ Richard Goldman   /s/ Kenneth Michaels       Richard Goldman
  Kenneth Michaels
 
                /s/ Steven Pennington               Steven Pennington        

 

-16-



--------------------------------------------------------------------------------



 



Acknowledgment And Agreement Of Obligors
Each of the undersigned hereby (i) acknowledges receipt of the foregoing
Subordination Agreement; (ii) consents to the terms and execution thereof,
(iii) reaffirms all obligations to the Senior Lender pursuant to the terms of
the Senior Credit Agreement and other Senior Loan Documents; and
(iv) acknowledges that the Senior Lender may amend, restate or otherwise modify
the Subordination Agreement, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Senior Credit Agreement and the other Senior Loan Documents.

              GLOBAL EMPLOYMENT HOLDINGS, INC.   GLOBAL EMPLOYMENT SOLUTIONS,
INC.
 
           
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach
 
           
 
  Name: Daniel T. Hollenbach       Name: Daniel T. Hollenbach
 
  Its: Chief Financial Officer       Its: Chief Financial Officer
 
            EXCELL PERSONNEL SERVICES CORPORATION   SOUTHEASTERN STAFFING, INC.
 
           
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach
 
           
 
  Name: Daniel T. Hollenbach       Name: Daniel T. Hollenbach
 
  Its: Executive Vice President       Its: Executive Vice President
 
            FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC.   MAIN LINE PERSONNEL
SERVICES, INC.
 
           
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach
 
           
 
  Name: Daniel T. Hollenbach       Name: Daniel T. Hollenbach
 
  Its: Executive Vice President       Its: Executive Vice President
 
            TEMPORARY PLACEMENT SERVICE, INC.,
f/k/a Michael & Associates, Inc. and successor by merger to Temporary Placement
Service, Inc.   SOUTHEASTERN GEORGIA HR, INC.
 
           
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach
 
           
 
  Name: Daniel T. Hollenbach       Name: Daniel T. Hollenbach
 
  Its: Executive Vice President       Its: Executive Vice President
 
            BAY HR, INC.   SOUTHEASTERN PERSONNEL MANAGEMENT, INC.
 
           
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach
 
           
 
  Name: Daniel T. Hollenbach       Name: Daniel T. Hollenbach
 
  Its: Executive Vice President       Its: Executive Vice President

 

-17-



--------------------------------------------------------------------------------



 



              SOUTHEASTERN STAFFING II, INC.   SOUTHEASTERN STAFFING III, INC.
 
           
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach
 
           
 
  Name: Daniel T. Hollenbach       Name: Daniel T. Hollenbach
 
  Its: Executive Vice President       Its: Executive Vice President
 
            SOUTHEASTERN STAFFING IV, INC.   SOUTHEASTERN STAFFING V, INC.
 
           
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach
 
           
 
  Name: Daniel T. Hollenbach       Name: Daniel T. Hollenbach
 
  Its: Executive Vice President       Its: Executive Vice President
 
            SOUTHEASTERN STAFFING VI, INC.   KEYSTONE ALLIANCE, INC.  
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach
 
           
 
  Name: Daniel T. Hollenbach       Name: Daniel T. Hollenbach
 
  Its: Executive Vice President       Its: Executive Vice President

 

-18-



--------------------------------------------------------------------------------



 



EXHIBIT A
Copies of Subordinated Notes
[attached hereto]

 

- 19 -